Citation Nr: 1641908	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  13-04 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement for service connection for a thoracolumbar spine disorder, to include degenerative joint disease of the lumbar and thoracic spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Board hearing before a Veterans Law Judge via live videoconference in his February 2013 substantive appeal.  In his substantive appeal, the Veteran listed an address in Clayton, Oklahoma.  The Veteran later informed VA in a June 2014 correspondence of a new Talihina, Oklahoma address.  

In June 2016, VA sent a letter to the Veteran's address in Clayton, Oklahoma informing him that he was scheduled for a videoconference hearing in August 2016 at the Muskogee RO.  The June 2016 letter was returned as undeliverable.

In August 2016, VA sent a letter to the Veteran at the Talihina, Oklahoma address, acknowledging receipt of a request from the Veteran's representative to reschedule the hearing.  VA stated that it had removed the hearing from the docket when the previous letter was returned as undeliverable.  VA noted that it had found a Cooper, Texas address for the Veteran from his credit report and had rescheduled the Veteran's hearing at the Waco RO.  

Also, in August 2016, VA sent a letter to the Cooper, Texas address informing the Veteran of his newly scheduled video conference hearing at the Waco RO.  However, that letter was later returned as undeliverable.  VA then attempted to contact the Veteran by phone in August 2016, but the line was busy.  In September 2016, VA sent a reminder letter to the Cooper, Texas address informing the Veteran of his upcoming hearing; the letter was again returned as undeliverable.

In September 2016, VA sent a letter to the Veteran at a Talihina, Oklahoma address informing him that previous correspondence was returned to the VA.  This Talihina, Oklahoma address appears to have been found from the CAPRI database, and included a street address with the P.O. Box number.  The September 2016 letter, however, shows that the address was incomplete as addressed and it was subsequently returned as undeliverable.  In October 2016, VA sent another letter to the Veteran at the Cooper, Texas address.  However, on its own initiative, VA obtained another report on the Veteran that revealed yet another, different address in Smithville, Oklahoma.  VA also sent a letter to this new address in October 2016.

The only letters notifying the Veteran of the date and time of the scheduled hearings have been sent to addresses other than the most current address of record provided by the Veteran.  Thus, the Board cannot find that the Veteran has received proper notification respecting his requested hearing in this case.  Accordingly, this matter should be remanded for the AOJ to attempt to determine the correct current address for the Veteran.  If the Veteran does not provide a new address, the AOJ must schedule the Veteran for a Board hearing based on the most recent address provided by the Veteran in Oklahoma and send the Veteran written notice of the date and time of such hearing.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran's representative and/or the Veteran to attempt to ascertain the Veteran's correct address.  If VA obtains a new address for the Veteran from either the Veteran or his representative, the AOJ should ensure that any correspondence mailed to the Veteran is addressed to this address.  If the AOJ does not obtain a new address for the Veteran from the Veteran or his representative, the AOJ should send all correspondence to the Veteran to the most recent address provided by the Veteran in correspondence dated in June 2014.

2. Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

